Citation Nr: 1515230	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979 and from January 1983 to July 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for low back strain.  

The claim was remanded in December 2013 for additional development.  Unfortunately, the requested development has not yet been completed.  

As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2013 remand, the Board noted three different records of treatment of the low back during service and requested that an etiology opinion that specifically considered the treatment in 1979, 1984, and 1988, as well as the Veteran's competent and credible reports of his in-service activities.  The opinion provided in May 2014 did not consider all three service treatment dates or the Veteran's reports.  Unfortunately, a remand is necessary in order to obtain the requested opinion.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claim to the examiner who provided the May 2014 opinion, if available, to obtain an etiology opinion which considers all three references to back symptoms during service, as well as the Veteran's reports regarding his in-service treatment as requested in the December 2013 remand.  If the same examiner is unavailable, provide a new VA examination in order to obtain the requested etiology opinion.  In either case, the opinion provider should taking into account all of the medical and lay evidence in the claims file, and specifically address the Veteran's credible and competent report of his in-service activities and the low back complaints noted in 1979, 1984 and 1988.  The examiner should state whether it is at least as likely as not that the Veteran's current low back condition had onset in service, or that it is otherwise related to his military service.
  
2.  The examiner must explain the medical basis for the conclusions reached.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


